The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation (DRB 19-184) that Kimberly S. Tyler of Newark , who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law since October 8, 2018, be suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VA Fee Arbitration Committee in Docket No. VA-2018-0004F, and good cause appearing;
It is ORDERED that Kimberly S. Tyler be temporarily suspended from the practice of law, effective July 29, 2019, and until respondent complies with the determination of the District VA Fee Arbitration Committee in Docket No.VA-2018-0004F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that prior to the effective date of the suspension respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, she shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of her suspension **384and that she continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.